DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,018,969. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,018,969 encompasses the limitations of claims 1-20 of instant application.  Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karlson, 163 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).
In this case, the independent claims 1, 8 and 15 omit “a first subsut…transmitted via a first port…and a second subset of plurality of packets is transmitted via a second port…” and the remaining functions perform the same functions as before.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over GINTIS et al PG PUB 2011/0069620 in view of Cornet et al PG PUB 2003/0137936.
Re Claims 1, 8 and 14, GINTIS et al teaches in figure 1, a network test equipment 100 (a client device) includes a Port Unit 120 for communication with a Device 195 (a server) via Network 190;  Figure 2 teaches details of Port unit 120 and includes a Traffic generator 228 for composing a plurality of packets [0036] and Network interface unit 232 (at least one port) for transmitting the plurality of data packets to the device 195 (the server);  the Port Unit includes a Port Processor 222 for generating (composing) a control packet 226 for transmitting the control packet to the device 195 wherein the control packet for indicating control information for control the test session [0039].  GINTIS et al fails to explicitly teach that the control packet indicates a size of each of plurality of data packets.  
However, Cornet et al teaches each traffic flow has a packet size parameter indicating a sizing-constraints for its packets [0015].
By combining the teachings, the control packet in GINTIS can includes the packet size parameter indicating the sizing-constraints for each packet associated in its respective flow, thereby the misdirected packet detector 242, in GINTIS et al, can accumulate test statistics based on the prescribe packet size [0038].  In so doing, test equipment of GINTIS can access the test performance based on packet size of each flow.  One skilled in the art would have been motivated to have included the packet size in the control packet so that the test equipment can determine the best packet size for transmission to the network.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Re Claims 2, 9, 16, GINTIS et al teaches the plurality of data packets and control packet each includes a header [0041] and in view of Cornet et al an Connection identifier CI 258 (an identifier) for identifying the traffic flow [0038] in GINTUS wherein the CI is associated with both the plurality of data packets and the control packet.
Re Claims 3, 10, 14, 17, 20, GINTIS et al teaches in figure 1, a network 190 can be Ethernet base [0027]; figure 3 teaches a packet 344 (Ethernet Frame) for transmitting the plurality of data packets for the port [0041] and includes a MAC header having a MAC address for the at least one data packet.  GINTIS fails to explicitly teach MAC address of each next-hop router.  Examiner takes notice that MAC header would have included the MAC address of each next-hop router to enable routing of packet to it’s destination.
Re Claims 5, 12, 19, once the packet receiver in GINTIS accumulate test statistics based on the packet size, the Network Test equipment can retrieve this stat to select an appropriate packet size for the data packet.  Examiner takes notice padding data ensure a size of the entire data packet meets a data packet size specified by the network device and to promote uniformity of the transmitted packet.  One skilled in the art would have been motivated to have padded the selected packet size to promote uniformity of the transmitted packets.
Re Claim 6, GINTIS et al teaches the test administrator 205 [0035] for ascertaining a number of ports which the to send the plurality of packets.  
Re Claim 13, GINTIS et al teaches the Network 190 can be the Internet [0032] for transmitting the plurality of data packets and the control packet.  Internet supports UDP [0041].  
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over GINTIS et al PG PUB 2011/0069620 in view of Cornet et al PG PUB 2003/0137936 as applied to Claim 1 above and further in view of MINEZAWA et al PG PUB 2015/0138990.
Re Claims 4, 11, 18, as GINTIS et al teaches test packets are transmitted, GINTIS et al in view of Cornet et al fails to explicitly teach that the plurality of data packets are transmitted according to random sampling intervals.  However, MINEZAWA et al teaches that test packets can be transmitted a periodic timing or random timing (random sampling intervals) [0037].  By combining the teaching, the control packet in GINTIS can indicate asynchronous transmission whereby traffic under test are sent in a random timing. In so doing, the test equipment can discriminate the performance between periodic traffic and asynchronous traffic.  One skilled in the art would have been motivated to test the performance of traffic sent in “random sampling interval”.  Therefore, it would have been obvious to one skilled to have combined the teachings.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472